McLaughlin, J. (dissenting):
I am unable to concur in the prevailing opinion, in so far as it holds that the Wight-Easton-Townsend Company acquired a valid lien by the notice filed by it on November 15, 1905. This notice, even though it be construed liberally, did not comply with the statute, especially in that it failed to describe the property upon which the lien was claimed. The words used to describe the property were : “ That the property to be charged with a lien is described as Nos. 166-172 Ferry Street, Borough of Manhattan, City, County and State of New York.” No other description appears in the notice. There is no diagram of the property, nor is there any*588thing to indicate — other than the numbers — on which side of the street, dr between what streets or avenues the property is located, or what the width or depth of the lots are. This is not a substantial compliance with, the statute, which requires that the notice filed must contain, among other things, a description of the property' upon which the lien is claimed “ sufficient for identification; and if in a city or village, its location by street and number, if known.” (Laws of 1897, chap: 418, § 9, subd. 7.) The notice filed must contain a description of the property sufficient, in and of itself, to enable such property to be identified. Resort cannot be had to extrinsic proof to supplement or make good a defective notice.
(Armstrong v. Chisolm, 100 App. Div. 440.) A description only by street numbers in the city of New York is not enough (Sprickerhoff v. Gordon 120 App. Div. 748), because the statute expressly provides that the description must be sufficient to identify the property, and in addition, if in a city or village, its location by street and number, if known. This property was .located in the city of New York. The street and numbers were known, because they were given.
It-is true that the statute is remedial, and by express provision is to receive a-liberal construction, but this does not justify the court in disregarding the statute or dispensing with its positive require-" ments. (Mahley V. German Bank, 174 N. Y. 499.)
The notice is also defective in that it states in one part of it that the stable referred to is located upon lots “ known and designated as Nos. 166-172 Perry Street,” while in the other part, where it purports to give a description of the property sought to be charged with the lien, it states that the same “is described as Nos. 166-172 Ferry Street.” (Toop v. Smith, 181 N. Y. 283.) The notice is so indefinite that the property upon which the lien is sought could not be located by it.
I am of the opinion, therefore, that the judgment, in so far as it holds that the Wight-Easton-Townsend Company acquired a valid lien by the notice referred to, should be reversed.'
Laughlin, J., concurred.
Judgment affirmed, with costs to respondents Coffin and Wight-' Easton-Towntend Company, payable out of the fund. Settle order on notice.